 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   VIET PHI NGUYEN,          )            No. 2:19-cv-01103-RGK (JDE)
                               )
12                             )
                 Petitioner,   )            ORDER: (1) ACCEPTING FINDINGS
13                             )
              v.               )            AND RECOMMENDATION OF
14                             )            UNITED STATES MAGISTRATE
                               )            JUDGE; AND (2) TRANSFERRING
15   UNITED STATES OF AMERICA, )
                               )            ACTION TO THE EASTERN
                 Respondent.   )            DISTRICT OF TEXAS
16                             )
                               )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt.
19   1), the Motion to Dismiss the Petition (Dkt. 6), the Report and
20   Recommendation of the United States Magistrate Judge (Dkt. 16), and the
21   other relevant pleadings. No party has filed any objections to the Report and
22   Recommendation within the time allotted nor sought additional time in which
23   to do so. The Court accordingly accepts the findings and recommendation of
24   the Magistrate Judge.
25         IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss
26   the Petition (Dkt. 6) is GRANTED in part as follows:
27         (a)   the Petition is recharacterized as a Motion pursuant to 28 U.S.C.
28               § 2255; and
 1        (b)   so recharacterized, the action is transferred to the United States
 2              District Court for the Eastern District of Texas. The Clerk shall
 3              effect such transfer and notify Petitioner.
 4
 5   Dated: June 20, 2019
 6                                              ___________________________
                                                R. GARY KLAUSNER
 7
                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
